                                         Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS                                ORDER GRANTING MOTION TO
                                                                                           STRIKE OR LIMIT TESTIMONY OF
                                   9                                                       DEFENSE EXPERT GAIL STOCKMAN
                                  10                                                       Re: Dkt. No. 424
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the motion to strike portions of the expert report and

                                  14   anticipated testimony of Defendant Armstrong International Inc.’s expert, Dr. Gail Stockman.

                                  15   Dkt. No. 424. The Court finds this matter appropriate for disposition without oral argument and

                                  16   the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court

                                  17   GRANTS the motion.

                                  18     I.   BACKGROUND
                                  19          Plaintiffs Agnes Toy and Thomas Toy, Jr. initially filed this action in Alameda Superior

                                  20   Court against over forty Defendants, alleging that Thomas H. Toy, Sr. developed malignant

                                  21   mesothelioma and later died from exposure to asbestos-containing products or equipment that

                                  22   Defendants either manufactured or supplied. See Dkt. No. 1-1. Defendants removed this action to

                                  23   federal court, Dkt. No. 1, and Plaintiffs filed a second amended complaint on July 22, 2019, Dkt.

                                  24   No. 247 (“SAC”). As related to this motion, Plaintiffs allege that Mr. Toy worked with Defendant

                                  25   Armstrong’s “steam traps” in his work as a machinist. See, e.g., id. at ¶¶ 5–6. Before his death,

                                  26   Mr. Toy testified that he had removed asbestos insulation from Armstrong steam traps on a daily

                                  27   basis for years. See Dkt. No. 424-2, Ex. 1 at 83:16-18; 83:25-85:3; 87:4–89:25; 90:6–91:8. When

                                  28   he worked at Treasure Island from 1974 to 1980, Mr. Toy said that he worked “exclusively” with
                                            Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 2 of 8




                                   1   Armstrong steam traps. See id. at 83:16–18, 87:4–7.

                                   2             Defendant Armstrong served a medical report from Dr. Stockman, see Dkt. No. 492-1, Ex.

                                   3   A (“Stockman Medical Report”), and on March 2, 2020 served a rebuttal report from her in

                                   4   response to Plaintiffs’ expert Dr. Carl Brodkin, see Dkt. No. 424-7, Ex. 6 (“Stockman Rebuttal

                                   5   Report”). Plaintiffs now challenge portions of Dr. Stockman’s reports and anticipated testimony.

                                   6   See Dkt. No. 424. Plaintiffs seek to exclude the opinions that Dr. Stockman provides as to:

                                   7   (1) asbestos-related “state of the art”1 and (2) causation opinions related to steam traps. Id.

                                   8   Plaintiffs contend that Dr. Stockman has no specialized knowledge or expertise in either area. Id.

                                   9       II.   LEGAL STANDARD
                                  10             Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                  11   or otherwise” where:

                                  12
Northern District of California




                                                        (a) the expert’s scientific, technical, or other specialized knowledge
 United States District Court




                                  13                    will help the trier of fact to understand the evidence or to determine a
                                                        fact in issue; (b) the testimony is based on sufficient facts or data;
                                  14                    (c) the testimony is the product of reliable principles and methods;
                                                        and (d) the expert has reliably applied the principles and methods to
                                  15                    the facts of the case.
                                  16   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if the expert is qualified and if

                                  17   the testimony is both relevant and reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

                                  18   579, 597 (1993); see also Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th

                                  19   Cir. 2004). Rule 702 “contemplates a broad conception of expert qualifications.” Hangarter, 373

                                  20   F.3d at 1018 (emphasis in original).

                                  21             Courts consider a purported expert’s knowledge, skill, experience, training, and education

                                  22   in the subject matter of her asserted expertise. United States v. Hankey, 203 F.3d 1160, 1168 (9th

                                  23   Cir. 2000); see also Fed. R. Evid. 702. Relevance, in turn “means that the evidence will assist the

                                  24   trier of fact to understand or determine a fact in issue.” Cooper v. Brown, 510 F.3d 870, 942 (9th

                                  25   Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (“The requirement that

                                  26

                                  27
                                       1
                                        In this context, state of the art refers to “evidence that the particular risk [from asbestos] was
                                       neither known nor knowable by the application of scientific knowledge available at the time of
                                  28   manufacture and/or distribution” of the product. See Anderson v. Owens-Corning Fiberglas
                                       Corp., 53 Cal. 3d 987, 990 (Cal. 1991).
                                                                                           2
                                          Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 3 of 8




                                   1   the opinion testimony assist the trier of fact goes primarily to relevance.”) (quotation omitted).

                                   2   Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the

                                   3   knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure

                                   4   reliability, the Court “assess[es] the [expert’s] reasoning or methodology, using as appropriate

                                   5   such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id. at

                                   6   564.

                                   7   III.    DISCUSSION

                                   8           Dr. Stockman is a medical doctor specializing in pulmonary medicine with 38 years of

                                   9   experience. See Dkt. No. 424-3 (CV); see also Dkt. No. 492 at 4. Defendant notes that she “has

                                  10   spent a career studying and clinically practicing within the field of pulmonology, including

                                  11   asbestos-related disease.” See Dkt. No. 492 at 5. Consistent with this background, Dr. Stockman

                                  12   concludes that Mr. Toy’s lung cancer “was the direct result of a history of cigarette smoking
Northern District of California
 United States District Court




                                  13   beginning in adolescence” and that Mr. Toy’s “risk for lung cancer was further increased by his

                                  14   advanced age.” See Stockman Rebuttal Report at 4 (Assessment Nos. 1, 2). She further opines

                                  15   that the presence of pleural plaques is not indicative of a higher risk of lung cancer. See id.

                                  16   (Assessment Nos. 2, 3). However, Plaintiffs point out her two reports also contain considerable

                                  17   detail and opinions about (1) asbestos-related state of the art and (2) gaskets in steam traps, the

                                  18   asbestos fiber contained in them, and the likely asbestos exposure for those working with them.

                                  19   See id. at 1; see also Stockman Medical Report at 5–6. Plaintiffs argue that Dr. Stockman is not

                                  20   qualified as an expert in these areas “by knowledge, skill, experience, training, or education,” and

                                  21   therefore may not testify about these subjects. See Daubert, 509 U.S. at 588 (citing Federal Rule

                                  22   of Civil Procedure 702).

                                  23          A.     Asbestos State-of-the-Art Opinions
                                  24           Plaintiffs first argue that as a pulmonologist, Dr. Stockman is not trained in asbestos-

                                  25   related state of the art. See Dkt. No. 424 at 6. Plaintiffs further argue that although Dr. Stockman

                                  26   may have reviewed articles in this area as part of her testimony for this and other asbestos-related

                                  27   litigation, this is not sufficient to qualify her as an expert. See id. at 6–7.

                                  28           In response, Defendant asserts that Dr. Stockman need not be an epidemiologist, industrial
                                                                                            3
                                           Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 4 of 8




                                   1   hygienist, or occupational safety professional to qualify as an expert in this area. See Dkt. No. 492

                                   2   at 4. Defendant also highlights that Dr. Stockman has years of medical experience diagnosing and

                                   3   treating asbestos-related diseases. See id. Defendant thus concludes that “there is no reason that a

                                   4   medical doctor that has spent a career studying and clinically practicing withing the field of

                                   5   pulmonology, including asbestos-related disease, is somehow not qualified to be an expert on

                                   6   state-of-the-art . . . .” See id. at 5. Of course, an expert’s job title is not dispositive of her

                                   7   qualifications. See Massok v. Keller Indus., Inc., 147 F. App’x 651, 656 (9th Cir. 2005) (“[A]n

                                   8   expert need not be officially credentialed in the specific matter under dispute.”) (citing United

                                   9   States v. Garcia, 7 F.3d 885, 889–90 (9th Cir. 1993)).2 As noted above, Rule 702 anticipates that

                                  10   an expert may be qualified through her “knowledge, skill, experience, training, or education.” See

                                  11   Fed. R. Civ. P. 702.

                                  12           Here, Plaintiffs do not question that Dr. Stockman is qualified in diagnosing and treating
Northern District of California
 United States District Court




                                  13   asbestos-related diseases. However, Defendant fails to explain how Dr. Stockman’s knowledge,

                                  14   skill, experience, training, and education as a pulmonologist somehow provides relevant insight

                                  15   into what was historically known or knowable about the hazards associated with asbestos. Dr.

                                  16   Stockman provides detailed information regarding what was known within the medical and

                                  17   scientific communities regarding malignant mesothelioma beginning in the 1950s. See Stockman

                                  18   Medical Report at 5–6. She also appears to have compiled information regarding the government

                                  19   and Navy’s use of asbestos and their purported knowledge of its health hazards since the 1950s.

                                  20   See id. at 6. Yet at least on its face, Dr. Stockman’s background as a pulmonologist does not

                                  21   appear relevant to asbestos state of the art generally, or what the government or Navy may have

                                  22   known about the hazards of asbestos more specifically. Defendant bears the burden of

                                  23   establishing that Dr. Stockman is qualified to render opinions about state of the art. See Lust By &

                                  24   Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996). Pointing out that she

                                  25   is a practicing pulmonologist is simply insufficient.

                                  26           Defendant attempts to buttress Dr. Stockman’s qualifications in this area by suggesting that

                                  27
                                       2
                                  28    As an unpublished Ninth Circuit decision, Massok v. Keller is not precedent, but may be
                                       considered for its persuasive value. See Fed. R. App. P. 32.1; CTA9 Rule 36-3.
                                                                                        4
                                         Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 5 of 8




                                   1   she has gathered sufficient knowledge on these subjects by reviewing asbestos-related literature

                                   2   and “perform[ing] her own independent research into what was known or knowable at specific

                                   3   periods regarding asbestos-related diseases.” See Dkt. No. 492 at 4–5. Dr. Stockman’s reports list

                                   4   numerous publications that she reviewed. See Stockman Medical Report at 10–13. She also states

                                   5   that “[i]n the early 1990’s, [she] completed a review of the world literature on asbestos-related

                                   6   diseases, beginning in 1898” and she has “subsequently testified at trial on a number of occasions

                                   7   regarding what could or should have been known at various time periods regarding asbestos-

                                   8   related disease.” See Stockman Medical Report at 13. During a 2016 deposition, Dr. Stockman

                                   9   explained that at the request of counsel, she first “embarked on a study of the historical medical

                                  10   literature of asbestos related diseases beginning in 1898 and extending into the 1970s, and

                                  11   subsequently began testifying at trial regarding state-of-the-art.” See Dkt. No. 424-7, Ex. 5 at

                                  12   22:15–23:12; see also Dkt. No. 424-8 at 16:1–17:8 (1997 Deposition).
Northern District of California
 United States District Court




                                  13          Defendant concludes, with little explanation, that Dr. Stockman’s review of these

                                  14   publications is enough to qualify her as an expert. But Federal Rule of Evidence 702 requires

                                  15   expertise based on the proffered expert’s own specialized knowledge and experience. That a

                                  16   person is well-read on a specific topic does not necessarily qualify her as an expert. See In re

                                  17   Related Asbestos Cases, 543 F. Supp. 1142, 1149 (N.D. Cal. 1982) (precluding witness from

                                  18   testifying as expert regarding compilation of articles about the hazards of asbestos); cf. United

                                  19   States v. Paul, 175 F.3d 906, 912 (11th Cir. 1999) (holding that absent some specific knowledge,

                                  20   experience, or training, an individual’s review of articles does not make him any more qualified to

                                  21   testify as an expert than a lay person who read the same articles). If reading articles were

                                  22   sufficient on its own, any lay witness could qualify as an expert by summarizing and relaying such

                                  23   information for a given litigation.

                                  24          Neither Dr. Stockman’s reports nor Defendant’s opposition brief explain what specialized

                                  25   knowledge Dr. Stockman applied in compiling, evaluating, or interpreting these publications. Cf.

                                  26   Krik v. Crane Co., 71 F. Supp. 3d 784, 787 (N.D. Ill. 2014) (admitting testimony of expert on

                                  27   asbestos-related state of the art where expert “sets out his reasoning and methodology in detail,”

                                  28   including “a full explication of the scope of his research, identifying the documents he reviewed,
                                                                                         5
                                           Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 6 of 8




                                   1   the types of individuals that he interviewed in the course of crafting his thesis, and the techniques

                                   2   he used in obtaining the materials he reviewed”). Defendant criticizes Plaintiffs for failing to

                                   3   address “the reliance materials Dr. Stockman used, her methodologies in gathering those texts, her

                                   4   analyses of available data, or her formulation of opinions regarding state-of-the-art based on her

                                   5   analyses.” See Dkt. No. 492 at 5–6. But critically, Defendant—which bears the burden of

                                   6   establishing Dr. Stockman’s qualifications—does not offer any information about her

                                   7   methodology or analysis. Defendant had ample opportunity to explain Dr. Stockman’s

                                   8   qualifications as they relate to these specific matters she proposes to address as an expert, but has

                                   9   failed to do so. The Court accordingly finds that Dr. Stockman is not qualified to testify about

                                  10   asbestos-related state of the art in this case.3

                                  11          B.     Steam Trap Opinions
                                  12           Plaintiffs next argue that Dr. Stockman admits that she lacks knowledge and experience
Northern District of California
 United States District Court




                                  13   regarding steam traps. See Dkt. No. 424 at 2–6. Plaintiffs point out that Dr. Stockman

                                  14   nevertheless opined during her deposition that exposure to asbestos from steam traps would be

                                  15   insufficient to cause asbestos-related disease and did not contribute to Mr. Toy’s development of

                                  16   lung cancer. See Dkt. No. 424-9, Ex. 8 at 22:1–25:24. And similarly, in her reports, Dr.

                                  17   Stockman explained that manipulation of the gaskets used with Defendant Armstrong steam traps

                                  18   “would not have caused or contributed to any asbestos-related disease.” See Stockman Medical

                                  19   Report at 7–9 (Assessment No. 5); Stockman Rebuttal Report at 1, 4 (Assessment No. 5).

                                  20   Plaintiffs clarify that they do not dispute that Dr. Stockman may opine about gaskets and packing

                                  21   generally. See Dkt. No. 509 at 2. However, they argue that she may not testify that Mr. Toy’s

                                  22   work on steam traps could never increase his risk of mesothelioma. See id. In short, Plaintiffs

                                  23   state that “all of [Dr. Stockman’s] opinions regarding Mr. Toy’s exposure to Armstrong steam

                                  24
                                       3
                                  25     The Court further notes that even if the Court found that Dr. Stockman was otherwise qualified,
                                       the Court would still have to consider whether she expressed these opinions “independent of the
                                  26   litigation” or “expressly for purposes of testifying.” See Daubert v. Merrell Dow
                                       Pharmaceuticals, Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (Daubert II). Here, Dr. Stockman was
                                  27   retained by Defendant Armstrong for purposes of testifying at trial, and her review of the
                                       literature—beginning in the 1990s and continuing to the present—appears “litigation driven.” As
                                  28   the Ninth Circuit has stated, an expert’s “normal workplace” is “not the courtroom or the lawyer’s
                                       office.” See id.
                                                                                          6
                                            Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 7 of 8




                                   1   traps must be excluded.” See Dkt. No. 424 at 5.

                                   2           In response, Defendant does not appear to dispute that Dr. Stockman lacks specific

                                   3   knowledge regarding steam traps. See Dkt. No. 492 at 6–7. Rather, Defendant explains that this

                                   4   specialized knowledge is unnecessary because it is irrelevant to Dr. Stockman’s opinions.

                                   5   Defendant explains that Mr. Toy did not testify that he performed maintenance work on any

                                   6   internal component of steam traps. See id. Defendant argues instead that Mr. Toy testified that he

                                   7   removed entire steam trap units, which sometimes involved the removal of external insulation and

                                   8   replacement of flange gaskets, placed between the steam trap and the connecting pipe. See id.; see

                                   9   also Dkt. No. 424-2, Ex. 1 at 87:18–89:25. Defendant states that Dr. Stockman therefore does not

                                  10   offer opinions specific to work on Armstrong steam traps, just regarding exposure to asbestos

                                  11   from flange gaskets and insulation. See Dkt. No. 492 at 6–7.

                                  12           The parties do not appear to have any actual dispute. Dr. Stockman is not qualified to offer
Northern District of California
 United States District Court




                                  13   opinions about the exposure to and risk from asbestos from steam traps. And Defendant indicates

                                  14   that it does not intend to offer such testimony. Although Dr. Stockman opined during her

                                  15   deposition about exposure to asbestos from steam traps, this was in response to a hypothetical

                                  16   from Plaintiffs’ counsel. See Dkt. No. 424-9, Ex. 8 at 22:1–25:24. Still, for the avoidance of

                                  17   doubt, the Court finds that Dr. Stockman may not offer testimony on this subject.

                                  18   //

                                  19   //

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                                                         7
                                            Case 4:19-cv-00325-HSG Document 548 Filed 03/23/21 Page 8 of 8




                                   1   IV.      CONCLUSION

                                   2            Accordingly, the Court GRANTS the motion to strike Dr. Stockman’s expert report and

                                   3   anticipated testimony. Dr. Stockman may not testify as to asbestos-related state of the art or offer

                                   4   opinions about the exposure to and risk from asbestos from steam traps. The Court accordingly

                                   5   STRIKES the portions of Dr. Stockman’s expert reports on these subjects. See Stockman

                                   6   Medical Report at 6–7.4

                                   7            IT IS SO ORDERED.

                                   8   Dated: 3/23/2021

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   4
                                           Sections entitled “Government and Navy knowledge regarding the health hazards of asbestos.”
                                                                                      8
